DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 20160073187 A1) in view of Usher et al (US 20200025732 A1).

With respect to claim 1, Shin discloses a portable audio equipment (figs.1-8), comprising: 
a housing (#11,15; Par.[0037]); 
an audio path (#33) projected from one side of the housing and having one open end portion (Par.[0045]); 
an audio bracket (#51) including a first part having the audio path inserted therein and a second part located within the housing (Par.[0056]); 
an audio output unit (#75) installed in a first seating part (#55) of the audio bracket (Par.[0058]); 
an inner microphone (#71) installed in a second seating part (#53) of the audio bracket (Par.[0057]); and
wherein the audio bracket comprises a partition (#57) included in the first part and partitioning the audio path into a first audio path and a second audio path, the first seating part connected to the first audio path and formed in the second part, and the second seating part connected to the second audio path and including the second seating part located in the first part (Par.[0058]), and 
wherein the first audio path is located on one side of the partition, 
wherein the second audio path and the second seating part are located on the other side of the partition, and 
wherein a length of the second audio path is shorter than a length of the first audio path by a length of the second seating part (As shown in figure 3, the second audio path connected to microphone #71 is shorter than the first audio path connected to audio output unit #75 is shorter by the length of second seating part #53).
Shin does not disclose expressly a controller installed in the housing, the controller configured to control the audio output unit to output a sound and process a sound collected from the inner microphone.
Usher discloses a controller installed in a housing of portable audio equipment, the controller configured to control the audio output unit to output a sound and process a sound collected from the inner microphone (Par.[0084] “DSP PCB board” is housing in electronic package housing #850, Par.[0095] wherein the electronics packaging supports functions of the speaker and microphones).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to mount a controller within the housing of Shin, a performed by Usher.  The motivation for doing so would have been to provide onboard processing of audio signals within the portable audio equipment of Shin. 

With respect to claim 4, Shin discloses the portable audio equipment of claim 1, wherein at least one of the first audio path or the second audio path has a cylindrical shape (fig.2; speaker output hole #45 and microphone input hole #47 of the first and second audio paths are cylindrical).

With respect to claim 6, Shin discloses the portable audio equipment of claim 1, wherein an opening (#47) for collecting a sound is formed in a lateral direction of the inner microphone (Par.[0052]).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 20160073187 A1) in view of Usher et al (US 20200025732 A1) and in further view of Liu et al (US 20150110320 A1).

With respect to claim 5, Shin discloses the portable audio equipment of claim 1, wherein the second part of the audio bracket includes a coupling surface of a plane touching an inner surface of the housing by being extended from an end portion of the first part (fig.7 bracket #51 has a coupling surface that touches an inner surface of housing #11,15); however does not disclose expressly further includes a waterproofing tape interposed on the coupling surface.
Liu discloses portable audio equipment comprising a waterproofing tape interposed between coupling surfaces of housing components of the equipment (Par.[0060] “waterproof adhesive” between housing members #520 and #510).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use a waterproofing adhesive or tape to seal the housing members of Shin and Usher, as performed by Liu. The motivation for doing so would have been to prevent ingress of water from damaging interior electronic components of the audio equipment.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 20160073187 A1) in view of Usher et al (US 20200025732 A1) and in further view of McIntosh et al (US 20160072958 A1).

With respect to claim 7, Sin discloses the portable audio equipment of claim 1, however does not disclose expressly further comprising at least one outer microphone 
located on the other side of the housing; however does not disclose expressly wherein the controller distinguishes a user's voice and an external noise from each other using a difference of sounds collected by the inner microphone and the outer microphone.
McIntosh discloses a portable audio equipment comprising an inner microphone
(fig.2 #123 ECM) and at least one outer microphone (fig.2 #111 ASM) wherein a
controller (fig.2 #121) distinguishes a user's voice and an external noise from each other
using a difference of sounds collected by the inner microphone and the outer
microphone (Par.[0024-0026] a user's voice is distinguished via a voice activity
detector, and an external noise or background noise level may be distinguished, based
on signals captured by microphones #111,123).
It would have been obvious before the effective filing date of the present
invention to a person of ordinary skill in the art to perform the signal processing steps of
McIntosh in the audio equipment of Shin and Usher. The motivation for doing so would have been to control an output level of an ECR based on detected levels of background
noise.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654